Citation Nr: 1710111	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-30 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for cardiomyopathy with valvular heart disease, ventricular arrhythmia, congestive heart disease, angina, acute, subacute myocardial infarction, heart block and heart valve replacement.

2.  Entitlement to service connection for hyperreflexia of the left lower extremity due to cerebrovascular accident (stroke).


REPRESENTATION

Appellant represented by:	Douglas M. Brooks, Agent


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which denied service connection for residual disability due to a cerebrovascular accident (stroke), and a November 2014 rating decision by the Appeals Management Center (AMC) which granted service connection for cardiomyopathy with valvular heart disease, ventricular arrhythmia, congestive heart disease, angina, acute, subacute myocardial infarction, heart block and heart valve replacement, and assigned a 30 percent initial rating, effective October 23, 2007.  

Entitlement to service connection for a heart disorder, and disability due to a cerebrovascular accident (stroke), were remanded by the Board in January 2013 and June 2014.  In November 2014, the AMC granted service connection for cardiomyopathy at 30 percent effective October 23, 2007, and service connection for thrombosis due to stroke.  A June 2015 rating decision assigned a 60 percent initial rating for cardiomyopathy, effective October 29, 2007.  As the benefit awarded in June 2015 is less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In March 2016, the AOJ issued a Supplemental Statement of the Case (SSOC) denying service connection for a disability due to a cerebrovascular accident (stroke), presumably other than the service-connected thrombosis.

The Board notes that entitlement to service connection for a left knee disability is separately docketed and awaiting further administrative action, to include scheduling of a requested Board hearing.  As such, this issue will not be adjudicated at this time.  

The issues of entitlement to an increased rating for posttraumatic stress disorder (PTSD) and entitlement to an increased rating for service-connected right knee disability, have been raised by the record in a February 2015 statement, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The most probative evidence of record reflects that at no point during the pendency of this appeal has the Veteran's cardiomyopathy with valvular heart disease, ventricular arrhythmia, congestive heart disease, angina, acute, subacute myocardial infarction, heart block and heart valve replacement been productive of functional impairment manifested by chronic congestive heart failure; or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.

2.  The most probative evidence of record demonstrates that it is at least as likely as not (50 percent or greater probability) that the Veteran's hyperreflexia of the left lower extremity is a residual of a cerebrovascular accident (stroke) caused by or otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 60 percent for cardiomyopathy with valvular heart disease, ventricular arrhythmia, congestive heart disease, angina, acute, subacute myocardial infarction, heart block and heart valve replacement are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 4.104, Diagnostic Code (DC) 7020.

2.  The criteria for service connection for hyperreflexia of the left lower extremity due to cerebrovascular accident (stroke) have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As to the issue of entitlement to service connection for hyperreflexia of the left lower extremity due to a cerebrovascular accident (stroke), the Board is granting the claim before it in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist with respect to this matter is harmless and will not be further discussed.   

As to the issue of entitlement to an initial rating in excess of 60 percent for cardiomyopathy, a veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes (DC) for rating the heart disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  

The Veteran's service treatment records, private treatment records, and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted in February 2013, August 2014, and January 2016.  The record does not reflect that the examinations were inadequate for purposes of rating the Veteran's heart disability.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims folder and/or obtained a medical history from the Veteran, conducted an examination of the Veteran, and provided findings relevant to the criteria for rating the disability.    

There is no indication in the record that any evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Cardiomyopathy

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.    § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The primary concern in a claim for an increased rating for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's cardiomyopathy with valvular heart disease, ventricular arrhythmia, congestive heart disease, angina, acute, subacute myocardial infarction, heart block and heart valve replacement has been assigned a 60 percent rating under Diagnostic Code (DC) 7020, which governs cardiomyopathy.  Under DC 7020, a 60 percent rating is assigned when there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent.  A rating of 100 percent is warranted when there is chronic congestive heart failure, or; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fracture (LVEF) of less than 30 percent.  38 C.F.R. § 4.104, DC 7020.  

The Board notes that the Veteran has been service-connected for cardiomyopathy with valvular heart disease, ventricular arrhythmia, congestive heart disease, angina, acute, subacute myocardial infarction, heart block and heart valve replacement.  This lengthy description of his service-connected disability implicates other DCs.  Specifically, valvular heart disease is rated under DC 7000, sustained ventricular arrhythmia is rated under DC 7011, and heart valve replacement is rated under DC 7016.  The Board notes that the criteria for all of these DCs include a rating at 100 percent when there is chronic congestive heart failure, or a workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope; or LVEF of less than 30 percent, which is identical to the 100 percent rating criteria under DC 7020.  DC 7000 also allows for a 100 percent rating during active infection with valvular heart damage and for three months following cessation of therapy for the active infection.  38 C.F.R. § 4.104, DC 7000.  The record does not reflect that there was an active infection during or within three months of the period of time when the Veteran became service-connected for this disability.  DC 7006 allows a 100 percent rating during and for three months following myocardial infarction as documented by laboratory tests, but the record does not reflect that the Veteran suffered from a myocardial infarction during or within three months of the period when the Veteran was service-connected.

DC 7011 also allows a 100 percent rating for an indefinite period from the date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia, or; for indefinite period from date of hospital admission for ventricular anuerysmectomy, or; with an automatic implantable Cardioverter-Defibrillator (AICD) in place.  The record does not reflect hospital admission for sustained ventricular arrhythmia or ventricular aneurysmectomy, or that the Veteran has an AICD, meaning that DC 7011 is not the most appropriate rating under which to consider the Veteran's disability.

DC 7016 allows for 100 percent for an indefinite period following date of hospital admission for valve replacement, with a Note which explains that a rating of 100 percent shall be assigned as of the date of hospital admission for valve replacement.  Six months following discharge, the disability is to be rated by VA examination.  38 C.F.R. § 4.104, DC 7016.  The record reflects that the Veteran was hospitalized for a valve replacement in 2006.  However, as the Veteran was not service-connected for this disability until October 29, 2007, which is more than six months after the valve replacement, the Veteran's disability is to be rated under criteria that mirror those of DC 7020.  Therefore, rating the Veteran's disability under DC 7016 would not result in a different outcome than a rating under DC 7020 in this case.  

A private echocardiogram from November 2007 indicated an ejection fraction of 60 percent.  The LVEF was recorded as 65 percent in May 2010.  However, in October 2010 the left ventricle systolic function was mildly reduced, resulting in an ejection fraction estimated to be 50 percent.  Later that month the Veteran's maximum workload was found to be 13.5 METs, with an ejection fraction of 60 percent.  At another point that month, the left ventricular ejection fraction was 56 percent.  
The LVEF was 60-65 percent in July 2012.

In January 2013, the Veteran was admitted to the hospital due to atrial fibrillation with rapid ventricular rate, possibly due to recent knee surgery and painful left knee.  The physician admitted the Veteran to administer treatment and in order to rule out myocardial infarction.  The Veteran was discharged after two days, with discharge diagnoses of atrial fibrillation, resolved, now in normal sinus rhythm; status post previous aortic valve replacement; and hypertension.  He had an echocardiogram that showed an ejection fraction in the 60 percent range, and was described as being discharged home in good condition.  

A VA examination was conducted in February 2013.  The examiner noted diagnoses of valvular heart disease and heart valve replacement.  The medical history referenced an uncomplicated aortic valve replacement in 2006.  The examiner found no congestive heart disease, much less chronic congestive heart failure, and no cardiac arrhythmia.  The examiner noted that the Veteran did not have any infectious cardiac conditions, including active valvular infection.  An echocardiogram found normal LVEF.  The examiner performed an interview-based METs test, and found dyspnea present between 5-7 METs.  This METs level was found to be consistent with activities such as walking one flight of stairs, golfing without a cart, mowing the lawn, and heavy yard work.  The functional impact of the Veteran's heart disability was recorded as the risk of bleeding from required Coumadin therapy preventing manual labor, but there were no functional limitations on sedentary employment.  

A March 2013 private treatment note indicates paroxysmal atrial fibrillation with symptoms of arrhythmia that included palpitations.  The primary treatment strategy of his arrhythmia was rhythm control.  There was no indication of sustained ventricular, as opposed to atrial, arrhythmia.  In April 2014, the LVEF was 60 percent.  The maximum METs workload was noted to be 10.2, with a 60 percent LVEF, in February 2015.

Another VA examination was conducted in August 2014.  The examination noted diagnoses of acute, subacute, or old myocardial infarction from 1998, stable angina diagnosed in 1975, congestive heart failure diagnosed in 2006, ventricular arrhythmia diagnosed in 2005, heart block in 2005, valvular heart disease in 1998, heart valve replacement in 2006, cardiomyopathy diagnosed in 2006, and infectious heart conditions from date unknown.  The examiner noted that although the Veteran has had congestive heart failure, it is not chronic.  The examiner noted one episode of acute congestive heart failure in 2013.  The examiner also noted past surgical procedures of percutaneous coronary intervention (PCI) (angioplasty) in 2001, and valve replacement in 2006.  The examiner also noted a heart attack hospitalization in 2013.  It appears that this is a reference to the January 2013 hospitalization for atrial fibrillation, not heart attack.  The LVEF was noted as 49 percent.  An interview-based METs test indicated angina and dizziness at 5-7 METs, which is consistent with activities such as walking one flight of stairs, golfing, mowing the lawn, and heavy yard work.  The functional impact was shortness of breath and getting tired easily.  The examiner advised that a heart attack would put the Veteran at risk for harming himself and others on the road in his occupation as a truck driver, but that he could handle a desk job with limited stress.  

In February 2015, the Veteran's LVEF was calculated to be 60 percent.  His maximum METs load was listed as 10.2.  A September 2015 private treatment note indicated that the Veteran had a history of atrial fibrillation and that the Veteran's arrhythmia was asymptomatic.   

The most recent VA examination was conducted in January 2016.  The examiner noted diagnoses of heart valve replacement and rheumatic heart disease.  The Veteran stated that he gets dyspnea with moderate exertion and has to rest repeatedly when doing activities requiring exertion due to dyspnea and fatigue.  The Veteran did not have congestive heart failure.  The Veteran's LVEF was recorded as 60 percent.  An interview based METs test indicated dyspnea and fatigue at 3-5 METs, which is consistent with activities such as light yard work, mowing the lawn, and brisk walking.  The examiner indicated that the heart condition did not impact his or her ability to work.  

The record does not reflect that the Veteran had a workload of 3 METs or less at any point with the exception of an "interview based" METs test which indicated dyspnea and fatigue at 3-5 METs.  The finding of 3 METs is isolated and not consistent with the other findings of record based on physical clinical METs tests.  Additionally, the most severe LVEF was 49 percent, which is more than the 30 percent or less required for a 100 percent rating.  Therefore, there is no basis for a rating of 100 percent based upon the Veteran's heart disability.  

The Board recognizes that the Veteran was hospitalized due to atrial fibrillation.  However, there is no indication that he had sustained ventricular arrhythmia, which would, as noted above, merit a 100 percent rating under DC 7011.  Moreover, supraventricular arrhythmia, which corresponds to the Veteran's atrial fibrillation, is rated under DC 7010 and has a maximum rating of 30 percent, which corresponds to more than four episodes of paroxysmal atrial fibrillation per year.  Therefore, the rating schedule as a whole does not support a finding that hospitalization for atrial fibrillation merits a rating of 100 percent.  

Additionally, the private treatment records indicate that the Veteran was admitted to the hospital in order to rule out possible myocardial infarction.  The discharge diagnoses indicate that a myocardial infarction did not occur, meaning that a rating under DC 7006 for myocardial infarction is not appropriate.  

There is no doubt to be resolved.  The preponderance of the evidence of record is against a finding that the Veteran's cardiac symptoms merit a 100 percent rating.  Entitlement to a rating in excess of 60 percent for cardiomyopathy with valvular heart disease, ventricular arrhythmia, congestive heart disease, stable angina, acute, subacute myocardial infarction, heart block and heart valve replacement is denied.

Additional Considerations

The above determinations are based upon consideration of applicable schedular rating provisions.  There is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular rating is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the disability in question, but the medical evidence reflects that those symptoms are not present.  As noted above, the Veteran's atrial fibrillation that resulted in hospital admission is contemplated by DC 7010.  The record does not reflect that the Veteran exhibits symptoms that are beyond the scope of the functional impairment contemplated by the rating schedule.  Therefore, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, and there is no need to consider whether the Veteran's disability picture exhibits other factors such as marked interference with employment and/or frequent periods of hospitalization.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Board finds no unusual collective or combined effect caused by a combination of the symptoms from the Veteran's service-connected disabilities.  Ultimately, the Board finds the Veteran's symptoms and functional limitations are reasonably described by the rating criteria for each condition and there is no unusual collective or combined effect.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, a TDIU has already been granted effective October 8, 2015 by a September 2016 rating decision.  The Veteran's February 2016 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, indicates that the Veteran was fully employed through October 7, 2015.  Therefore, entitlement to a TDIU prior to October 8, 2015 is not reasonably raised by the record.

Hyperreflexia

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).    

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that his 1998 cerebrovascular accident (stroke) was due to service.  He specifically references the failure to properly diagnose and treat him for his heart condition in service.  As noted above, in November 2014, the AMC granted service connection for thrombosis due to stroke as directly related to military service.

A July 1999 treatment note followed up after the stroke and noted that there were hardly any objective signs except subjective left-sided numbness and mildly increased reflexes in the left arm.  A November 2009 letter from the Veteran's physician stated that there were no residual symptoms from the Veteran's stroke.  

A February 2013 VA examination stated that there is no documentation in the claims file that the Veteran's 1998 stroke resulted in persistent neurological deficits.  The examiner noted normal neurological examinations and found that the evidence did not support a finding that the Veteran had current neurological deficits.  

Another VA examination was conducted in August 2014 to determine whether the Veteran had any current residuals of a stroke that might be service-connected.  The examiner diagnosed thrombosis as a residual of the stroke, and provided a positive etiological opinion concerning the stroke itself.  The examiner stated that although the Veteran did not have the stroke until 1998, it takes time to develop the conditions for a stroke.  The Veteran was in combat, and had elevated cholesterol and blood pressure.  The examiner indicated that these conditions were a perfect storm for the upcoming MI.  Based on the context of the answer as a whole, the Board presumes that the examiner intended to state that the conditions were a perfect storm for the upcoming stroke.  

Another VA examination was conducted in January 2016.  The examiner noted the diagnosis of thrombosis, and discussed the 1998 stroke.  The Veteran reported that since the stroke, he has walked with a left-sided limp, but the examiner concluded that the medical documentation does not support that there was any limp or weakness after the stroke.  The examiner also stated that the Veteran's left hand numbness/tingling has been demonstrated by nerve conduction testing to be due to carpal tunnel syndrome, and is unrelated to the stroke.  The examiner opined that the Veteran has mild hyperreflexia of the left lower extremity, which is the only residual attributable to the stroke.  All the other residuals were determined by the examiner to have resolved by the end of 1998.

The January 2016 examiner went on to opine that the Veteran's service treatment records (STRs) are silent on any event, injury, or illness consistent with stroke.  The Veteran's history as well as medical documentation demonstrated, to the examiner's mind, the abrupt onset of his CVA in 1998.  The examiner felt that the Veteran's mild elevations of cholesterol in service were not evidence of atherosclerotic disease, and that there was no injury, event, or illness during the veteran's military service that would have led to his 1998 stroke.

The record, thus, contains two VA examination opinions providing conflicting determinations on whether the Veteran's stroke, and thus any current residuals of that stroke, are related to service.  The Board is required to resolve any reasonable doubt in favor of the Veteran.  Gilbert v. Derwinski,1 Vet. App. 49 (1990).  As the Board is faced with two conflicting VA opinions of equal weight, the Board resolves doubt in favor of the Veteran and finds that it is at least as likely as not that the Veteran's stroke was caused by or related to service.  Additionally, this decision maintains consistency in VA's treatment of the Veteran, which has already granted service connection for thrombosis as a residual of stroke noted in the November 2014 rating decision as being "directly related to service."  As thrombosis has already been service-connected, it falls to the Board to determine whether there are current residuals of stroke other than thrombosis that can be service-connected.  The January 2016 examination indicates that hyperreflexia of the left lower extremity is the only current residual of the Veteran's stroke, as the other residuals resolved many years before the Veteran brought his claim for service connection.  The hyperreflexia was not discussed in the rating decision granting service connection for thrombosis.  Therefore, the record demonstrates that service connection for hyperreflexia as a residual (in addition to thrombosis) of the 1998 stroke warrants service connection.  The Veteran's claim is granted.


ORDER

Entitlement to an initial rating in excess of 60 percent for cardiomyopathy with valvular heart disease, ventricular arrhythmia, congestive heart disease, stable angina, acute, subacute myocardial infarction, heart block and heart valve replacement is denied.

Entitlement to service connection for hyperreflexia of the left lower extremity due to cerebrovascular accident (stroke) is granted.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


